United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-828
Issued: June 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2006 appellant, through counsel, filed a timely appeal from a merit decision
of an Office of Workers’ Compensation Programs’ hearing representative dated February 6,
2006, which affirmed the termination of her medical compensation benefits for her orthopedic
condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s medical
benefits effective October 24, 2005 on the basis that she no longer had any orthopedic residuals
due to her accepted aggravation of preexisting herniated disc.

FACTUAL HISTORY
The case is on appeal to the Board for the third time.1 In the first appeal, the Board
reviewed the Office’s May 11, 1998 decision denying appellant’s request for reconsideration of a
May 20, 1997 decision terminating her compensation benefits. The Office, based on the opinion
of the impartial medical specialist, Dr. W. Scott Nettrour, a Board-certified orthopedic surgeon,
found that appellant did not have any continuing disability due to her accepted employment
injury and terminated her compensation benefits effective May 25, 1997.2 The Board found that
Dr. Nettrour’s opinion was not well rationalized. Therefore, the conflict in the medical evidence
between appellant’s treating physician, Dr. Leonard Merkow, an attending Board-certified
pathologist, and the second opinion physician, Dr. Patrick G. Laing, a Board-certified orthopedic
surgeon, regarding whether she continued to have residual disability due to her accepted
employment injury or whether she was capable of performing her date-of-injury position, was
not resolved. The Board reversed the Office’s May 11, 1998 decision. In the second appeal, the
Board vacated Office decision dated April 6, 2001, which terminated her compensation effective
September 9, 2000 and an August 16, 2001 decision3 which affirmed the termination.4 The
Board found that the report of Dr. Robert M. Yanchus, a second impartial Board-certified
orthopedic surgeon, was neither factually correct nor well rationalized. Thus, the Board vacated
the termination of appellant’s benefits and remanded the decision for further development as
there remained an unresolved conflict in the medical opinion evidence with regard to whether
she continued to have residuals due to her October 18, 1987 employment injury.
On January 15, 2003 the Office referred appellant to Dr. Victor J. Thomas, a Boardcertified orthopedic surgeon, to resolve the conflict in the medical opinion evidence. In a report
dated February 14, 2003, Dr. Thomas, based upon a review of the medical record, statement of
accepted facts and physical examination, opined that appellant no longer had any residuals due to
her accepted employment injury. A physical examination revealed 20 degrees bilateral lateral
bending “with complaints of back pain.” Dr. Thomas reported “[s]elf-limited range of motion
was 40 degrees of flexion to 10 degrees of extensions with complaints of pain on extension
greater than flexion.” A review of nerve conduction studies and electromyography (EMG)
“studies performed on March 26, 1997 are indicative of a past radiculopathy, but no indication of
any acute or ongoing radiculopathy.” Dr. Thomas stated that he could not “find any objective
evidence to substantiate appellant’s complaints.” He opined that she sustained an aggravation of
her preexisting disc herniation due to the October 1987 employment injury, which has resolved.
Dr. Thomas also opined that appellant was capable of performing her date-of-injury position.
On March 31, 2003 the Office issued a notice of proposed termination of compensation
benefits based upon the report of Dr. Thomas, which was finalized in an April 28, 2003 decision.
1

Appellant, then a 30-year-old letter sorting machine clerk, filed a traumatic injury claim alleging she injured her
back while lifting trays on October 18, 1987. The Office accepted the claim for aggravation of preexisting herniated
disc at L5-S1 and subsequently placed appellant on the periodic rolls for temporary total disability.
2

Docket No. 99-542 (issued February 7, 2000).

3

This decision was finalized on August 17, 2001.

4

Docket No. 01-2255 (issued November 20, 2002).

2

In a letter dated May 7, 2003, appellant, through counsel, requested an oral hearing. By
decision dated October 2, 2003, an Office hearing representative reversed the April 28, 2003
decision terminating appellant’s compensation benefits. Appellant was reinstated on the
compensation rolls.
On March 26, 2004 the Office referred appellant to Dr. Stephen R. Bailey, a Boardcertified orthopedic surgeon, to obtain a current assessment of her medical condition. In a report
dated September 24, 2004, Dr. Bailey concluded that appellant had no residuals from her
accepted back injury. A physical examination revealed a normal gait, no neuromuscular
impairment of the lower extremities, no spinal list, spasm or tenderness in the lower back and
“no evidence of nerve root tension” on bilateral straight leg raising. Range of motion of the back
revealed 65 degrees trunk flexion, 40 degrees left and right tilting and 25 degrees extension.
During flexion appellant complained of feeling her back pulling. With respect to her accepted
aggravation of preexisting herniated disc at L5-S1, Dr. Bailey stated that he found “no evidence
that that condition has any ongoing signs of impairment at present.” Appellant also reported that
there were no findings to support any radiculopathy. He concluded that the aggravation was
temporary as there was no supporting objective evidence for appellant’s complaints. Dr. Bailey
opined that appellant no longer required any medical treatment for her back or radiculopathy
conditions since “there is no evidence from a physical examination point of view of such a
diagnosis.”
On December 17, 2004 the Office referred appellant for an impartial medical
examination with Dr. Scott L. Baron, a Board-certified orthopedic surgeon. In a report dated
January 31, 2005, Dr. Baron, based upon a review of the medical evidence, statement of accepted
facts and physical examination, concluded that she no longer had any residuals from her
accepted aggravation of a herniated disc. A physical examination revealed a normal gait, diffuse
lumbar spine tenderness and “no significant motor or sensory deficit.” Range of motion revealed
60 degrees forward flexion, 15 to 20 degrees extension and “essentially unlimited lateral bend
and rotation of the lumbar spine.” Dr. Baron stated that the diagnosis of aggravation of herniated
disc was based upon 1985 and 1987 computerized axial tomography (CAT) scans and opined
that, since there “is only minimal change between the findings of those two CAT scans,” that
appellant had a “very transient aggravation as opposed to a new injury.” In support of this
conclusion, Dr. Baron stated that the objective findings establish that the condition had resolved.
On March 7, 2005 the Office issued a notice of proposed termination of compensation
benefits for wage loss and medical benefits based upon the report of Dr. Baron.
In a letter dated April 6, 2005, appellant’s counsel disagreed with the proposed
termination of benefits.
In a May 5, 2005 supplemental report, Dr. Baron opined that the changes shown on the
1997 EMG study “are not supported by her current clinical finding” or the many CAT and
magnetic resonance imaging (MRI) scans performed.
In a decision dated October 24, 2005, the Office finalized the termination of appellant’s
medical benefits due to her accepted aggravation of a herniated disc. The Office found that the
weight of medical opinion was represented by Dr. Baron. The Office informed appellant that her

3

claim had been expanded to include the condition of major depression and that she would
continue to receive wage-loss compensation and medical benefits for her accepted major
depression.
In a letter dated October 25, 2005, appellant, through counsel, requested an oral hearing,
which was subsequently changed to a request for a review of the written record.
By decision dated February 6, 2006, the Office hearing representative affirmed the
termination of medical benefits for appellant’s accepted orthopedic condition of aggravation of a
herniated disc.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.5 After it has determined that an
employee has disability causally related to her federal employment, the Office may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.6 The Office’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.7
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.8 To terminate authorization for medical treatment, the Office must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.9
ANALYSIS
The Office initially accepted the conditions of aggravation of preexisting herniated disc at
L5-S1, internal derangement of the left knee and subluxation at L5 as being effects of an injury
appellant sustained at work on December 4, 1986. The Office subsequently expanded her claim
to include the condition of major depression and noted that she would continue to receive wageloss compensation and medical benefits for her accepted depression condition. Following the
Office’s April 28, 2003 termination of appellant’s compensation benefits, an Office hearing
representative reversed the termination on procedural grounds, explaining that the Office had not
allowed appellant the requisite 30 days to respond to the proposed notice of termination.
Consequently, the hearing representative did not review Dr. Thomas’ February 14, 2003 report
which served as the basis for the termination. The Board finds that the Office properly referred
5

George A. Rodriguez, 57 ECAB ___ (Docket No. 05-490, issued November 18, 2005); Paul L. Stewart,
54 ECAB 824 (2003).
6

Kathryn E. Demarsh, 56 ECAB ___ (Docket No. 05-269, issued August 18, 2005); Elsie L. Price, 54 ECAB
734 (2003).
7

See Daniel F. O’Donnell, Jr., 54 ECAB 456 (2003).

8

Roger G. Payne, 55 ECAB 535 (2004).

9

James F. Weikel, 54 ECAB 660 (2003).

4

appellant on March 26, 2004 for a second opinion evaluation with Dr. Bailey to obtain a current
assessment of appellant’s condition.10
Dr. Bailey concluded that appellant had no residuals from her accepted back injury. He
opined there was no objective evidence to support any continued residuals of her accepted
aggravation of preexisting herniated disc at L5-S1. Dr. Bailey noted that appellant had a normal
gait, no neuromuscular impairment of the lower extremity and no evidence of nerve root tension.
He concluded that the aggravation was temporary as there was no radiculopathy. Dr. Bailey
opined that appellant no longer required or needed any medical treatment for her back or
radiculopathy conditions since “there is no evidence from a physical examination point of view
of such a diagnosis.”
On December 17, 2004 the Office referred appellant to Dr. Baron to resolve a conflict in
the medical opinion evidence.11 The Board finds that the Office incorrectly characterized
Dr. Baron as an impartial medical specialist. At the time of the Office’s referral, appellant had
been reinstated to the periodic rolls for temporary total disability and there was no remaining
conflict in the medical opinion evidence. Dr. Bailey, a second opinion physician, concluded that
appellant no longer had any residuals due to her accepted orthopedic condition and appellant has
not submitted any current medical evidence as to her orthopedic condition. Thus, Dr. Baron’s
resulting opinion on the issue of whether appellant’s employment-related back condition had
resolved is that of a second opinion physician and, accordingly, is not afforded the special weight
given to an impartial medical specialist.12
Dr. Baron submitted a September 24, 2004 medical report in which he provided an
accurate factual and medical background. He concluded that appellant had no residuals from her
accepted back injury. Dr. Baron concluded that there was no objective evidence to support any
continued aggravation of preexisting herniated disc at L5-S1. In support of this conclusion, he
reported that there were no findings to support any radiculopathy and, thus, the aggravation was
temporary. Dr. Baron opined that appellant no longer required medical treatment for her back or
radiculopathy conditions since “there is no evidence from a physical examination point of view
of such a diagnosis.”
The Board finds that the Office properly terminated appellant’s medical compensation
benefits based upon the opinions of Drs. Bailey and Baron. The weight of medical opinion
establishes that she no longer has any residuals or disability due her accepted orthopedic
condition of aggravation of the herniated disc. Furthermore, the record contains no current
medical evidence establishing that appellant continues to have any residuals from her orthopedic
10

See Keith Hanselman, 42 ECAB 680 (1991); Ellen G. Trimmer, 32 ECAB 1878 (1981). (Reports almost two
years old deemed invalid basis for disability determination and loss of wage-earning capacity).
11

In referring appellant to Dr Baron to resolve the conflict in the medical opinion evidence, the Office did not
specify the nature of the medical conflict. The Board, in its first decision, found a conflict in the medical opinion
arose in 1992 based upon reports by Dr. Laing, a second opinion Board-certified orthopedic surgeon, and
Dr. Merkow, a treating Board-certified anatomic and clinical pathologist, with respect to whether appellant had any
residual disability or remained disabled from performing the duties of her date-of-injury position.
12

Bailey Varnado, Jr., 53 ECAB 755 (2002).

5

condition. The reports of Drs. Bailey and Baron constitute the weight of the medical evidence.
Appellant is in receipt of ongoing compensation for her accepted major depression.
CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s medical
benefits effective October 24, 2005 on the basis that her accepted aggravation of an L5-S1
herniated disc had resolved.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 6, 2006 be affirmed.
Issued: June 22, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

